

REGISTRATION RIGHTS AGREEMENT
 
BY AND AMONG
 
EV ENERGY PARTNERS, L.P.
 
AND
 
THE PURCHASERS NAMED HEREIN



--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 27, 2007 by and among EV Energy Partners, L.P., a Delaware
limited partnership (the “Company”), and the Purchasers named in the signature
pages hereto (each, a “Purchaser” and, collectively, the “Purchasers”).
 
WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Common Units pursuant to the Common Unit Purchase
Agreement, dated as of the date hereof, by and among the Company and the
Purchasers (the “Purchase Agreement”);
 
WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and
 
WHEREAS, it is a condition to the obligations of each Purchaser and the Company
under the Purchase Agreement that this Agreement be executed and delivered.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01  Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement. The terms set
forth below are used herein as so defined:
 
“Agreement” shall have the meaning specified in the introductory paragraph.
 
“Company” shall have the meaning specified in the introductory paragraph.
 
“Determination Date” means the date of determination of the Company described
within the meaning of Rule 415 Unavailability Event.
 
“Effectiveness Period” shall have the meaning specified in Section 2.01(a)(i).
 
“EnCap Holders” means the EnCap Partnerships or any Affiliate (as defined in the
Partnership Agreement solely for this purpose) of, or owner of an equity
interest in, any such Person, or any transferee of the rights of any such Person
set forth in Section 7.12 of the Partnership Agreement.
 
“EnCap Partnerships” shall have the meaning specified in the Partnership
Agreement.
 
“EnerVest Holders” means the General Partner, EnerVest Operating LLC, CGAS
Exploration, Inc. and EV Investors, L.P. or any Affiliate (as defined in the
Partnership Agreement solely for this purpose) of, or owner of an equity
interest in, any such Person, or any transferee of the rights of any such Person
set forth in Section 7.12 of the Partnership Agreement.
 
1

--------------------------------------------------------------------------------


 
“Holder” means the record holder of any Registrable Securities.
 
“Included Registrable Securities” shall have the meaning specified in Section
2.02(a).
 
“Liquidated Damages” shall have the meaning specified in Section 2.01(a)(ii).
 
“Liquidated Damages Multiplier” means, as to any Purchaser with respect to a
Registration Statement required to be filed under Section 2.01, the number of
Purchased Common Units that such Purchaser would have been entitled to include
in such Registration Statement multiplied by $24.90.
 
“Losses” shall have the meaning specified in Section 2.08(a).
 
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.
 
“Opt Out Notice” shall have the meaning specified in Section 2.02(a).
 
“Purchase Agreement” shall have the meaning specified in the recitals.
 
“Purchaser” and “Purchasers” shall have the meanings specified in the
introductory paragraph.
 
“Purchaser Underwriter Registration Statement” shall have the meaning specified
in Section 2.04(o).
 
“Registrable Securities” means: (i) the Purchased Common Units and (ii) any
Common Units issued as Liquidated Damages pursuant to this Agreement, all of
which Registrable Securities are subject to the rights provided herein until
such rights terminate pursuant to the provisions hereof.
 
“Registration Expenses” shall have the meaning specified in Section 2.07(a).
 
“Registration Statement” shall have the meaning specified in Section 2.01(a)(i).
 
“Rule 415 Unavailability Event” means the reasonable determination by the
Company, based on the opinion of recognized securities law counsel or written
direction by the Commission, following the filing of the Registration Statement
within 75 days of the Closing Date to permit the resale of all of the
Registrable Securities described in Section 2.01(a)(i), that it is ineligible to
register for resale from time to time under Rule 415 (or any similar provision
then in force) under the Securities Act all of the Registrable Securities on
such Registration Statement at such time.
 
“Selling Expenses” shall have the meaning specified in Section 2.07(a).
 
2

--------------------------------------------------------------------------------


 
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.
 
“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.
 
Section 1.02  Registrable Securities. Any Registrable Security will cease to be
a Registrable Security when: (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force)
under the Securities Act; (c) such Registrable Security can be disposed of
pursuant to Rule 144(k) (or any similar provision then in force) under the
Securities Act; (d) such Registrable Security is held by the Company or one of
its Subsidiaries; or (e) such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities.
 
ARTICLE II
REGISTRATION RIGHTS
 
Section 2.01  Registration.
 
(a)  Registration.
 
(i)  Deadline To Go Effective. As soon as practicable following the Closing, but
in any event within 75 days of the Closing Date (or, solely in respect of a Rule
415 Unavailability Event, within 30 days following the Determination Date), the
Company shall prepare and file a registration statement (or, solely in respect
of a Rule 415 Unavailability Event, prepare and file such registration statement
or amend the previously filed registration statement) under the Securities Act
to permit the resale of the Registrable Securities from time to time, including
as permitted by Rule 415 (or any similar provision then in force) under the
Securities Act with respect to all of the Registrable Securities (or, solely in
respect of a Rule 415 Unavailability Event, the maximum number of Registrable
Securities that the Company reasonably determines, based on the opinion of
recognized securities law counsel or written direction by the Commission, may be
so registered) (each, a “Registration Statement”). In the event that a
Registration Statement is filed in respect of less than all of the Registrable
Securities, each Purchaser shall be entitled to include a pro rata number of
Registrable Securities in such Registration Statement, based on the Common Unit
Price. In the event of a Rule 415 Unavailability Event, the Company shall file a
Registration Statement or amended Registration Statement promptly following
October 1, 2007 (but in no event more than 30 days thereafter) that registers
for resale all of the Purchased Common Units. The Company shall use its
commercially reasonable efforts to cause any such Registration Statement to
become effective no later than 120 days following the Closing Date (or, solely
in respect of a Rule 415 Unavailability Event, no later than 75 days following
the Determination Date). Any Registration Statement filed pursuant to this
Section 2.01 shall be on such appropriate registration form of the Commission as
shall be selected by the Company. The Company will use its commercially
reasonable efforts to cause any Registration Statement filed pursuant to this
Section 2.01 to be continuously effective under the Securities Act until the
earlier of (i) the date as of which all such Registrable Securities are sold by
the Purchasers or (ii) the date when such Registrable Securities become eligible
for resale under Rule 144(k) (or any similar provision then in force) under the
Securities Act (the “Effectiveness Period”). Any such Registration Statement
when declared effective (including the documents incorporated therein by
reference) shall comply as to form with all applicable requirements of the
Securities Act and the Exchange Act and shall not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading.
 
3

--------------------------------------------------------------------------------


 
(ii)  Failure To Go Effective. If any Registration Statement required by Section
2.01 is not declared effective within 165 days after the Closing Date (or,
solely in respect of a Rule 415 Unavailability Event, by January 1, 2008), then
each Purchaser shall be entitled to a payment with respect to the Purchased
Common Units of each such Purchaser, as liquidated damages and not as a penalty,
of 0.25% of the Liquidated Damages Multiplier per 30-day period for the first 90
days following the 165th day after the Closing Date (or, solely in respect of a
Rule 415 Unavailability Event, per 30-day period for the first 90 days following
January 1, 2008), increasing by an additional 0.25% of the Liquidated Damages
Multiplier per 30-day period for each subsequent 30 days, up to a maximum of
1.00% of the Liquidated Damages Multiplier per 30-day period (the “Liquidated
Damages”); provided, however, that, with respect to liquidated damages accruing
following the 165th day after the Closing Date but prior to January 1, 2008, if
the Company has made a determination prior to such time of accrual in accordance
with the terms hereof that a Rule 415 Unavailability Event has occurred, then
such liquidated damages accruing prior to January 1, 2008 shall accrue and be
payable only with respect to the first one-third of the Purchased Common Units
and only to the extent that such first one-third of Purchased Common Units are
not otherwise covered by an effective Registration Statement. The Liquidated
Damages payable pursuant to the immediately preceding sentence shall be payable
within ten Business Days of the end of each such 30-day period. Any Liquidated
Damages shall be paid to each Purchaser in cash or immediately available funds;
provided, however, if the Company certifies that it is unable to pay Liquidated
Damages in cash or immediately available funds because such payment would result
in a breach under any of the Company’s or its Subsidiaries’ credit facilities or
other indebtedness filed as exhibits to the Company SEC Documents, then the
Company may pay the Liquidated Damages in kind in the form of the issuance of
additional Common Units. Upon any issuance of Common Units as Liquidated
Damages, the Company shall promptly prepare and file an amendment to the
Registration Statement prior to its effectiveness adding such Common Units to
such Registration Statement as additional Registrable Securities. The
determination of the number of Common Units to be issued as Liquidated Damages
shall be equal to the amount of Liquidated Damages divided by the volume
weighted average closing price of the Common Units on the Stock Exchange for the
ten trading days immediately preceding the date on which the Liquidated Damages
payment is due, less a discount of 2%. The payment of Liquidated Damages to a
Purchaser shall cease at such time as the Purchased Common Units of such
Purchaser become eligible for resale under Rule 144(k) under the Securities Act.
As soon as practicable following the date that the Registration Statement
becomes effective, but in any event within two Business Days of such date, the
Company shall provide the Purchasers with written notice of the effectiveness of
the Registration Statement.
 
4

--------------------------------------------------------------------------------


 
(iii)  Waiver of Liquidated Damages. If the Company is unable to cause a
Registration Statement to go effective within the time periods provided in this
Section 2.01 as a result of an acquisition, merger, reorganization, disposition
or other similar transaction, then the Company may request a waiver of the
Liquidated Damages, which may be granted or withheld by the consent of the
Holders of a majority of the Purchased Common Units, in their sole discretion. A
Purchaser’s rights (and any transferee’s rights pursuant to Section 2.10) under
this Section 2.01 shall terminate upon the earlier of (i) when all such
Registrable Securities are sold by such Purchaser or transferee, as applicable,
and (ii) when such Registrable Securities become eligible for resale under Rule
144(k) (or any similar provision then in force) under the Securities Act.
 
(b)  Delay Rights. Notwithstanding anything to the contrary contained herein,
the Company may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Registration Statement, suspend such Selling
Holder’s use of any prospectus that is a part of the Registration Statement (in
which event the Selling Holder shall discontinue sales of the Registrable
Securities pursuant to the Registration Statement, but such Selling Holder may
settle any such sales of Registrable Securities) if (i) the Company is pursuing
an acquisition, merger, reorganization, disposition or other similar transaction
and the Company determines in good faith that the Company’s ability to pursue or
consummate such a transaction would be materially adversely affected by any
required disclosure of such transaction in the Registration Statement or (ii)
the Company has experienced some other material non-public event the disclosure
of which at such time, in the good faith judgment of the Company, would
materially adversely affect the Company; provided, however, in no event shall
the Purchasers be suspended for a period that exceeds an aggregate of 30 days in
any 90-day period or 90 days in any 365-day period. Upon disclosure of such
information or the termination of the condition described above, the Company
shall provide prompt notice to the Selling Holders whose Registrable Securities
are included in the Registration Statement, shall promptly terminate any
suspension of sales it has put into effect and shall take such other actions to
permit registered sales of Registrable Securities as contemplated in this
Agreement.
 
(c)  Additional Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(b) in excess of
the periods permitted therein or (ii) the Registration Statement is filed and
declared effective but, during the Effectiveness Period, shall thereafter cease
to be effective or fail to be usable for its intended purpose without being
succeeded by a post-effective amendment to the Registration Statement, a
supplement to the prospectus or a report filed with the Commission pursuant to
Section 13(a), 13(c), 14 or l5(d) of the Exchange Act, then, until the
suspension is lifted or a post-effective amendment, supplement or report is
filed with the Commission, but not including any day on which a suspension is
lifted or such amendment, supplement or report is filed and declared effective,
if applicable, the Company shall owe the Holders an amount equal to the
Liquidated Damages, following (x) the date on which the suspension period
exceeded the permitted period under Section 2.01(b) or (y) the day after the
Registration Statement ceased to be effective or failed to be useable for its
intended purposes, as liquidated damages and not as a penalty. For purposes of
this Section 2.01(c), a suspension shall be deemed lifted on the date that
notice that the suspension has been lifted is delivered to the Holders pursuant
to Section 3.01.
 
5

--------------------------------------------------------------------------------


 
(d)  Maximum Liquidated Damages. Notwithstanding anything to the contrary in
this Agreement, (i) the aggregate amount of the Liquidated Damages payable by
the Company under this Agreement to each Purchaser shall not exceed 10% of the
Liquidated Damages Multiplier with respect to such Purchaser and (ii) if there
is a change in the Law or accounting principles generally accepted in the United
States that would result in the Purchased Common Units being treated as debt
securities instead of equity securities for purposes of the Company’s financial
statements, then the aggregate amount of the Liquidated Damages payable by the
Company under this Agreement to each Purchaser shall not exceed the maximum
amount of the Liquidated Damages Multiplier with respect to such Purchaser
allowed for the Purchased Common Units not to be treated as debt securities for
purposes of the Company’s financial statements.
 
Section 2.02  Piggyback Rights.
 
(a)  Participation. If at any time the Company proposes to file (i) a prospectus
supplement to an effective shelf registration statement, other than the
Registration Statement contemplated by Section 2.01, or (ii) a registration
statement, other than a shelf registration statement, in either case, for the
sale of Common Units in an Underwritten Offering for its own account and/or
another Person, then as soon as practicable but not less than three Business
Days prior to the filing of (x) any preliminary prospectus supplement relating
to such Underwritten Offering pursuant to Rule 424(b) under the Securities Act,
(y) the prospectus supplement relating to such Underwritten Offering pursuant to
Rule 424(b) under the Securities Act (if no preliminary prospectus supplement is
used) or (z) such registration statement, as the case may be, then the Company
shall give notice of such proposed Underwritten Offering to the Holders and such
notice shall offer the Holders the opportunity to include in such Underwritten
Offering such number of Registrable Securities (the “Included Registrable
Securities”) as each such Holder may request in writing; provided, however, that
if the Company has been advised by the Managing Underwriter that the inclusion
of Registrable Securities for sale for the benefit of the Holders will have a
material adverse effect on the price, timing or distribution of the Common Units
in the Underwritten Offering, then the amount of Registrable Securities to be
offered for the accounts of Holders shall be determined based on the provisions
of Section 2.02(b). The notice required to be provided in this Section 2.02(a)
to Holders shall be provided on a Business Day pursuant to Section 3.01 and
receipt of such notice shall be confirmed by such Holder. Each such Holder shall
then have three Business Days after receiving such notice to request inclusion
of Registrable Securities in the Underwritten Offering, except that such Holder
shall have one Business Day after such Holder confirms receipt of the notice to
request inclusion of Registrable Securities in the Underwritten Offering in the
case of a “bought deal” or “overnight transaction” where no preliminary
prospectus is used. If no request for inclusion from a Holder is received within
the specified time, such Holder shall have no further right to participate in
such Underwritten Offering. If, at any time after giving written notice of its
intention to undertake an Underwritten Offering and prior to the closing of such
Underwritten Offering, the Company shall determine for any reason not to
undertake or to delay such Underwritten Offering, the Company may, at its
election, give written notice of such determination to the Selling Holders and,
(x) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering, and (y) in the case of
a determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to the Company of such
withdrawal up to and including the time of pricing of such offering. No Holder’s
rights under this Section 2.02(a) shall apply at any time when such Holder
(together with any Affiliates of such Holder) holds less than $5,000,000 of
Purchased Common Units, based on the Common Unit Price. Notwithstanding the
foregoing, any Holder may deliver written notice (an “Opt Out Notice”) to the
Company requesting that such Holder not receive notice from the Company of any
proposed Underwritten Offering; provided, that such Holder may later revoke any
such notice.
 
6

--------------------------------------------------------------------------------


 
(b)  Priority of Rights. If the Managing Underwriter or Underwriters of any
proposed Underwritten Offering of Common Units included in an Underwritten
Offering involving Included Registrable Securities advises the Company, or the
Company reasonably determines, that the total amount of Common Units that the
Selling Holders and any other Persons intend to include in such offering exceeds
the number that can be sold in such offering without being likely to have a
material adverse effect on the price, timing or distribution of the Common Units
offered or the market for the Common Units, then the Common Units to be included
in such Underwritten Offering shall include the number of Registrable Securities
that such Managing Underwriter or Underwriters advises the Company, or the
Company reasonably determines, can be sold without having such adverse effect,
with such number to be allocated (i) first, to the Company, (ii) second, if the
EnCap Holders have exercised their demand registration rights provided for in
the Partnership Agreement, to the EnCap Holders, and (iii) third, pro rata among
the Selling Holders, the EnCap Holders (to the extent that they have not
exercised their demand registration rights provided for in the Partnership
Agreement) and the EnerVest Holders who have requested participation in such
Underwritten Offering. The pro rata allocations for each such Selling Holder,
EnCap Holder and EnerVest Holder shall be the product of (a) the aggregate
number of Common Units proposed to be sold by all of the Selling Holders, EnCap
Holders and EnerVest Holders in such Underwritten Offering multiplied by (b) the
fraction derived by dividing (x) the number of Registrable Securities (in the
case of a Selling Holder) or Common Units (in the case of an EnCap Holder or
EnerVest Holder) owned on the date of the notice of the proposed Underwritten
Offering required by Section 2.02(a) by such Person by (y) the aggregate of the
number of Registrable Securities owned by the Selling Holders on such date and
the number of Common Units owned by the EnCap Holders and the EnerVest Holders
on such date, in each case to the extent that such Selling Holders, EnCap
Holders and EnerVest Holders are participating in the Underwritten Offering. As
of the date of execution of this Agreement, there are no other Persons with
Registration Rights relating to Common Units other than as described in this
Section 2.02(b).
 
Section 2.03  Underwritten Offering.
 
(a)  Request for Underwritten Offering. Any one or more Holders that
collectively hold greater than $15,000,000 of Registrable Securities, based on
the Common Unit Price, may deliver written notice to the Company that such
Holders wish to dispose of an aggregate of at least $15,000,000 of Registrable
Securities, based on the Common Unit Price, in an Underwritten Offering. Upon
receipt of any such written request, the Company shall retain underwriters,
effect such sale though an Underwritten Offering, including entering into an
underwriting agreement in customary form with the Managing Underwriter or
Underwriters, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 2.08, and take all reasonable
actions as are requested by the Managing Underwriter or Underwriters to expedite
or facilitate the disposition of such Registrable Securities; provided, however,
that management of the Company will not be required to participate in any
roadshow or similar marketing effort on behalf of any such Holder.
 
7

--------------------------------------------------------------------------------


 
(b)  General Procedures. In connection with any Underwritten Offering under this
Agreement, the Company shall be entitled to select the Managing Underwriter or
Underwriters. In connection with an Underwritten Offering contemplated by this
Agreement in which a Selling Holder participates, each Selling Holder and the
Company shall be obligated to enter into an underwriting agreement that contains
such representations, covenants, indemnities and other rights and obligations as
are customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters also be made to and for such Selling Holder’s
benefit and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also be conditions precedent
to its obligations. No Selling Holder shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf, its intended method of distribution and any other representation
required by Law. If any Selling Holder disapproves of the terms of an
underwriting, such Selling Holder may elect to withdraw therefrom by notice to
the Company and the Managing Underwriter; provided, however, that such
withdrawal must be made up to and including the time of pricing of such
Underwritten Offering. No such withdrawal or abandonment shall affect the
Company’s obligation to pay Registration Expenses.
 
Section 2.04  Sale Procedures. In connection with its obligations under this
Article II, the Company will, as expeditiously as possible:
 
(a)  prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by the
Registration Statement;
 
(b)  if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from the Registration Statement and the Managing
Underwriter at any time shall notify the Company in writing that, in the sole
judgment of such Managing Underwriter, inclusion of detailed information to be
used in such prospectus supplement is of material importance to the success of
the Underwritten Offering of such Registrable Securities, use its commercially
reasonable efforts to include such information in such prospectus supplement;
 
8

--------------------------------------------------------------------------------


 
(c)  furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;
 
(d)  if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Company will not be required to qualify generally to
transact business in any jurisdiction where it is not then required to so
qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;
 
(e)  promptly notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered by any of them under the Securities Act, of (i) the filing of the
Registration Statement or any other registration statement contemplated by this
Agreement or any prospectus or prospectus supplement to be used in connection
therewith, or any amendment or supplement thereto, and, with respect to such
Registration Statement or any other registration statement or any post-effective
amendment thereto, when the same has become effective; and (ii) any written
comments from the Commission with respect to any filing referred to in clause
(i) and any written request by the Commission for amendments or supplements to
the Registration Statement or any other registration statement or any prospectus
or prospectus supplement thereto;
 
(f)  immediately notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing; (ii) the issuance or threat of issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or any
other registration statement contemplated by this Agreement, or the initiation
of any proceedings for that purpose; or (iii) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Company agrees
to as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
 
9

--------------------------------------------------------------------------------


 
(g)  upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
 
(h)  in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Company dated the effective date of the applicable
registration statement or the date of any amendment or supplement thereto, and a
letter of like kind dated the date of the closing under the underwriting
agreement, and (ii) a “cold comfort” letter, dated the date of the applicable
registration statement or the date of any amendment or supplement thereto and a
letter of like kind dated the date of the closing under the underwriting
agreement, in each case, signed by the independent public accountants who have
certified the Company’s financial statements included or incorporated by
reference into the applicable registration statement, and each of the opinion
and the “cold comfort” letter shall be in customary form and covering
substantially the same matters with respect to such registration statement (and
the prospectus and any prospectus supplement included therein) as are
customarily covered in opinions of issuer’s counsel and in accountants’ letters
delivered to the underwriters in Underwritten Offerings of securities and such
other matters as such underwriters or Selling Holders may reasonably request;
 
(i)  otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
 
(j)  make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Company personnel
as is reasonable and customary to enable such parties to establish a due
diligence defense under the Securities Act; provided, however, that the Company
need not disclose any such information to any such representative unless and
until such representative has entered into or is otherwise subject to a
confidentiality agreement with the Company satisfactory to the Company
(including any confidentiality agreement referenced in Section 8.06 of the
Purchase Agreement);
 
(k)  cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Company are then listed;
 
10

--------------------------------------------------------------------------------


 
(l)  use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
 
(m)  provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
 
(n)  enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and
 
(o)  if any Purchaser could reasonably be deemed to be an “underwriter”, as
defined in Section 2(a)(11) of the Securities Act, in connection with the
registration statement in respect of any registration of the Company’s
securities of any Purchaser pursuant to this Agreement, and any amendment or
supplement thereof (any such registration statement or amendment or supplement a
“Purchaser Underwriter Registration Statement”), cooperate with such Purchaser
in allowing such Purchaser to conduct customary “underwriter’s due diligence”
with respect to the Company and satisfy its obligations in respect thereof. In
addition, at any Purchaser’s request, the Company will furnish to such
Purchaser, on the date of the effectiveness of any Purchaser Underwriter
Registration Statement and thereafter from time to time on such dates as such
Purchaser may reasonably request, (i) a letter, dated such date, from the
Company’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to such Purchaser, and (ii) an
opinion, dated as of such date, of counsel representing the Company for purposes
of such Purchaser Underwriter Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, including
a standard “10b-5” opinion for such offering, addressed to such Purchaser. The
Company will also permit legal counsel to such Purchaser to review and comment
upon any such Purchaser Underwriter Registration Statement at least five
Business Days prior to its filing with the Commission and all amendments and
supplements to any such Purchaser Underwriter Registration Statement within a
reasonable number of days prior to their filing with the Commission and not file
any Purchaser Underwriter Registration Statement or amendment or supplement
thereto in a form to which such Purchaser's legal counsel reasonably objects.
 
Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in Section 2.04(e), shall forthwith discontinue
disposition of the Registrable Securities until such Selling Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by Section
2.04(e) or until it is advised in writing by the Company that the use of the
prospectus may be resumed, and has received copies of any additional or
supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Company, such Selling Holder will, or will request the managing
underwriter or underwriters, if any, to deliver to the Company (at the Company’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
11

--------------------------------------------------------------------------------


 
If requested by a Purchaser, the Company shall: (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as such Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; (ii) as soon
as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement.
 
Section 2.05  Cooperation by Holders. The Company shall have no obligation to
include in the Registration Statement Common Units of a Holder, or in an
Underwritten Offering pursuant to Section 2.02 Common Units of a Selling Holder,
who has failed to timely furnish such information that, in the opinion of
counsel to the Company, is reasonably required in order for the registration
statement or prospectus supplement, as applicable, to comply with the Securities
Act.
 
Section 2.06  Restrictions on Public Sale by Holders of Registrable Securities.
For a period of 365 days from the Closing Date, each Holder of Registrable
Securities who is included in the Registration Statement agrees not to effect
any public sale or distribution of the Registrable Securities during the 30-day
period following completion of an Underwritten Offering of equity securities by
the Company (except as provided in this Section 2.06); provided, however, that
the duration of the foregoing restrictions shall be no longer than the duration
of the shortest restriction generally imposed by the underwriters on the
officers or directors or any other Unitholder of the Company on whom a
restriction is imposed in connection with such public offering. In addition, the
provisions of this Section 2.06 shall not apply with respect to a Holder that
(A) owns less than $5,000,000 of Purchased Common Units, based on the Common
Unit Price, (B) has delivered an Opt Out Notice to the Company pursuant to
Section 2.02 or (C) has submitted a notice requesting the inclusion of
Registrable Securities in an Underwritten Offering pursuant to Section 2.02 or
Section 2.03(a) but is unable to do so as a result of the priority provisions
contained in Section 2.02(b).
 
Section 2.07  Expenses.
 
(a)  Certain Definitions. “Registration Expenses” means all expenses incident to
the Company’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on the Registration Statement pursuant to
Section 2.01 or an Underwritten Offering covered under this Agreement, and the
disposition of such securities, including all registration, filing, securities
exchange listing and Stock Exchange fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the National Association of Securities Dealers, Inc., transfer
taxes and fees of transfer agents and registrars, all word processing,
duplicating and printing expenses and the fees and disbursements of counsel and
independent public accountants for the Company, including the expenses of any
special audits or “cold comfort” letters required by or incident to such
performance and compliance. “Selling Expenses” means all underwriting fees,
discounts and selling commissions allocable to the sale of the Registrable
Securities.
 
12

--------------------------------------------------------------------------------


 
(b)  Expenses. The Company will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. In
addition, except as otherwise provided in Section 2.08, the Company shall not be
responsible for legal fees incurred by Holders in connection with the exercise
of such Holders’ rights hereunder. Each Selling Holder shall pay all Selling
Expenses in connection with any sale of its Registrable Securities hereunder.
 
Section 2.08  Indemnification.
 
(a)  By the Company. In the event of an offering of any Registrable Securities
under the Securities Act pursuant to this Agreement, the Company will indemnify
and hold harmless each Selling Holder thereunder, its directors, officers,
employees and agents, and each underwriter, pursuant to the applicable
underwriting agreement with such underwriter, of Registrable Securities
thereunder and each Person, if any, who controls such Selling Holder or
underwriter within the meaning of the Securities Act and the Exchange Act, and
its directors, officers, employees and agents, against any losses, claims,
damages, expenses or liabilities (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder, director, officer, employee, agent, underwriter or controlling Person
may become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such Losses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, free writing prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading, and will reimburse each such Selling Holder, its
directors, officers, employees and agents, each such underwriter and each such
controlling Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that the Company will not be liable in any such
case if and to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in strict conformity with information furnished by such Selling Holder, its
directors, officers, employees or agents or any underwriter or controlling
Person in writing specifically for use in the Registration Statement or such
other registration statement, or prospectus supplement, as applicable. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Selling Holder or any such Selling Holder, its
directors, officers, employees or agents or any underwriter or controlling
Person, and shall survive the transfer of such securities by such Selling
Holder.
 
(b)  By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Company, its directors, officers,
employees and agents, and each Person, if any, who controls the Company within
the meaning of the Securities Act or of the Exchange Act, and its directors,
officers, employees and agents, to the same extent as the foregoing indemnity
from the Company to the Selling Holders, but only with respect to information
regarding such Selling Holder furnished in writing by or on behalf of such
Selling Holder expressly for inclusion in the Registration Statement or any
preliminary prospectus or final prospectus included therein, or any amendment or
supplement thereto; provided, however, that the liability of each Selling Holder
shall not be greater in amount than the dollar amount of the proceeds (net of
any Selling Expenses) received by such Selling Holder from the sale of the
Registrable Securities giving rise to such indemnification.
 
13

--------------------------------------------------------------------------------


 
(c)  Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnified party shall settle any action brought against it with
respect to which it is entitled to indemnification hereunder without the consent
of the indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.
 
(d)  Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
 
14

--------------------------------------------------------------------------------


 
(e)  Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.
 
Section 2.09  Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Company
agrees to use its commercially reasonable efforts to:
 
(a)  make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times from and after the date hereof;
 
(b)  file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof; and
 
(c)  so long as a Holder owns any Registrable Securities, furnish, unless
otherwise not available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of the Company, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.
 
Section 2.10  Transfer or Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities granted to the Purchasers by the
Company under this Article II may be transferred or assigned by any Purchaser to
one or more transferee(s) or assignee(s) of such Registrable Securities or by
total return swap; provided, however, that, except with respect to a total
return swap, (a) unless such transferee is an Affiliate of such Purchaser, each
such transferee or assignee holds Registrable Securities representing at least
$10,000,000 of the Purchased Common Units, based on the Common Unit Price, (b)
the Company is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee and identifying the
securities with respect to which such registration rights are being transferred
or assigned, and (c) each such transferee assumes in writing responsibility for
its portion of the obligations of such Purchaser under this Agreement.
 
15

--------------------------------------------------------------------------------


 
Section 2.11  Limitation on Subsequent Registration Rights. From and after the
date hereof, the Company shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, (i) enter into
any agreement with any current or future holder of any securities of the Company
that would allow such current or future holder to require the Company to include
securities in any registration statement filed by the Company on a basis that is
superior in any way to the piggyback rights granted to the Purchasers hereunder
or (ii) grant registration rights to any other Person that would be superior to
the Purchasers’ registration rights hereunder.
 
ARTICLE III
MISCELLANEOUS
 
Section 3.01  Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:
 
(a)  if to the Company or a Purchaser, to the address set forth in Section 8.07
of the Purchase Agreement in accordance with the provisions of this Section
3.01; and
 
(b)  if to a transferee of a Purchaser, to such Holder at the address provided
pursuant to Section 2.10.
 
All such notices and communications shall be deemed to have been received: at
the time delivered by hand, if personally delivered; when receipt acknowledged,
if sent via facsimile or electronic mail; and when actually received, if sent by
courier service or any other means.
 
Section 3.02  Successor and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.
 
Section 3.03  Aggregation of Purchased Common Units. All Purchased Common Units
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.
 
Section 3.04  Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
unit splits, recapitalizations and the like occurring after the date of this
Agreement.
 
Section 3.05  Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.
 
16

--------------------------------------------------------------------------------


 
Section 3.06  Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
 
Section 3.07  Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
Section 3.08  Governing Law. The Laws of the State of New York shall govern this
Agreement without regard to principles of conflict of Laws.
 
Section 3.09  Severability of Provisions. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
 
Section 3.10  Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Company set forth herein. This
Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.
 
Section 3.11  Amendment. This Agreement may be amended only by means of a
written amendment signed by the Company and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.
 
Section 3.12  No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.
 
Section 3.13  Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) shall have any obligation hereunder
and that, notwithstanding that one or more of the Purchasers may be a
corporation, partnership or limited liability company, no recourse under this
Agreement or the Purchase Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or the Purchase Agreement or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation.
 
17

--------------------------------------------------------------------------------


 
Section 3.14  Interpretation. Article and Section references are to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to”. Whenever any determination, consent
or approval is to be made or given by a Purchaser under this Agreement, such
action shall be in such Purchaser’s sole discretion unless otherwise specified.
 
18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

       
EV ENERGY PARTNERS, L.P.
 
 
By: EV ENERGY GP, L.P., its general partner
 
 
By: EV MANAGEMENT, L.L.C., its general partner
 
   
   
    By:   /s/ Michael E. Mercer  

--------------------------------------------------------------------------------

Michael E. Mercer
Senior Vice President and Chief Financial Officer


--------------------------------------------------------------------------------

 
 

       
ZLP Fund, L.P.
 
 
By: Zimmer Lucas Partners, LLC, its General Partner
 
   
   
    By:   /s/ Devin Geoghegan  

--------------------------------------------------------------------------------

Name: Devin Geoghegan
Title: Partner


--------------------------------------------------------------------------------

 
 

        Credit Suisse Management LLC  
   
   
    By:   /s/ Shawn Sullivan  

--------------------------------------------------------------------------------

Name: Shawn Sullivan
Title: Managing Director


--------------------------------------------------------------------------------

 
 

        Structured Finance Americas, LLC  
   
   
    By:   /s/ Jill Rathjen  

--------------------------------------------------------------------------------

Name: Jill Rathjen
Title: Vice President


        By:   /s/ Sunil Hariani  

--------------------------------------------------------------------------------

Name: Sunil Hariani
Title: Vice President

 

--------------------------------------------------------------------------------

 
 

       
PURCHASER:
 
Royal Bank of Canada
 
   
   
    By:   /s/ Josef Muskatel  

--------------------------------------------------------------------------------

Name: Josef Muskatel
Title: Director and Senior Counsel


        By:   /s/ Steven Milke  

--------------------------------------------------------------------------------

Name: Steven Milke
Title: Managing Director

 

--------------------------------------------------------------------------------

 
 

        Alerian Opportunity Partners VI, L.P.  
   
   
    By:   /s/ Richard Levy  

--------------------------------------------------------------------------------

Name: Richard Levy
Title: Chief Financial Officer




--------------------------------------------------------------------------------

 

       
GPS Income Fund LP
 
By: GPS Partners LLC,
Its general partner
 
   
   
    By:   /s/ Brett Messing  

--------------------------------------------------------------------------------

Name: Brett Messing
Title: Managing Partner

 

--------------------------------------------------------------------------------


 

       
GPS High Yield Equities Fund LP
 
By: GPS Partners LLC,
Its general partner
 
   
   
  By:   /s/ Brett Messing  

--------------------------------------------------------------------------------

Name: Brett Messing
Title: Managing Partner

--------------------------------------------------------------------------------

 
 

       
GPS New Equity Fund LP
 
By: GPS Partners LLC,
Its general partner
 
   
   
    By:   /s/ Brett Messing  

--------------------------------------------------------------------------------

Name: Brett Messing
Title: Managing Partner


--------------------------------------------------------------------------------

 
 

       
Agile Performance Fund, LLC
 
By: GPS Partners LLC,
Its investment sub-advisor
 
   
   
    By:   /s/ Brett Messing  

--------------------------------------------------------------------------------

Name: Brett Messing
Title: Managing Partner


--------------------------------------------------------------------------------

 
 

       
Lehman Brothers MLP Partners, L.P.
 
   
   
    By:   /s/ Kyri Loupis  

--------------------------------------------------------------------------------

Name: Kyri Loupis
Title: Senior Vice President

 

--------------------------------------------------------------------------------

 
 

        The Cushing MLP Opportunity Fund I, LP  
   
   
    By:   /s/ Jerry V. Swank  

--------------------------------------------------------------------------------

Name: Jerry V. Swank
Title: Managing Partner

 

--------------------------------------------------------------------------------


 